Appeal by an uninsured employer from a decision and award of compensation made in favor of the claimant for partial disability. The sole issue on appeal is whether the claimant was a farm laborer within the meaning of the Workmen’s Compensation Law and not entitled to the protection of the statute. There is no dispute as to the facts. Appellant was the owner of some 25 acres of land, 5 of which were devoted to the raising of mink, and one of the remaining acreage was used for agricultural purposes. Appellant had some 4,500 of such fur-bearing animals and claimant’s principal work was to attend, feed and look after them. The board found that appellant was not operating a farm in the common acceptance of the term and hence not entitled to exclusion from coverage as provided by subdivision 4 of section 2 of the Workmen’s Compensation Law; We think the board’s decision was correct. Under the Unemployment Insurance Law of this State it has been held that an employer was not entitled to the exemption as a farmer where he raised wild animals for exhibition purposes (Matter of Bridges, 287 N. V. 782). In the State of Minnesota it was held that farming did not include raising fur-bearing animals (Tucker v. Newman, 217 Minn. 473). A decision to the same effect was made in the Wisconsin courts (Cedarburg Fox Farms v. Industrial Comm., 241 Wis. 604). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ.